If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


KIMBERLY A. BYKAYLO,                                                 UNPUBLISHED
                                                                     May 14, 2020
               Plaintiff-Appellant,

v                                                                    No. 346711
                                                                     Oakland Circuit Court
CHARTER TOWNSHIP OF WEST                                             LC No. 2017-162558-CD
BLOOMFIELD, EDWARD HAAPALA, STEVEN
KAPLAN, and LAWRENCE WHEATSTONE,

               Defendants-Appellees.


Before: JANSEN, P.J., and METER and CAMERON, JJ.

PER CURIAM.

        Plaintiff appeals as of right the trial court’s order granting defendants’ motion for summary
disposition and dismissing all of plaintiff’s claims. This case arises from the termination of
plaintiff’s employment at the conclusion of her 18-month, long-term disability leave. Plaintiff
brought claims against defendants under the Worker’s Disability Compensation Act (WDCA),
MCL 418.101 et seq., the Whistleblowers’ Protection Act (WPA), MCL 15.361 et seq., the Elliott-
Larsen Civil Rights Act (ELCRA), MCL 37.2101 et seq., and the Persons with Disabilities Civil
Rights Act (PWDCRA), MCL 37.1101 et seq. We affirm.

                                  I. STANDARD OF REVIEW

        This Court reviews a trial court’s decision on a motion for summary disposition de novo.
Gyarmati v Bielfield, 245 Mich. App. 602, 604; 629 NW2d 93 (2001). When deciding whether
summary disposition is proper under MCR 2.116(C)(10),1 a court must consider the pleadings,
affidavits, depositions, admissions, and other documentary evidence submitted by the parties in a
light most favorable to the party opposing the motion. MCR 2.116(G)(5); Greene v A P Products,
Ltd, 475 Mich. 502, 507; 717 NW2d 855 (2006). A motion brought under MCR 2.116(C)(10) is


1
  Defendants brought their motion under MCR 2.116(C)(7), (8), and (10), but the trial court stated
it was relying solely on MCR 2.116(C)(10).


                                                -1-
properly granted when there are no genuine issues of material fact and the moving party is entitled
to judgment as a matter of law. Michalski v Bar-Levav, 463 Mich. 723, 730; 625 NW2d 754 (2001).

                                         II. WDCA CLAIM

         “The primary goal of the WDCA is to ‘promptly deliver benefits to employees injured in
the scope of their employment.’ ” Cuddington v United Health Servs, Inc, 298 Mich. App. 264,
272; 826 NW2d 519 (2012), quoting Dunbar v Mental Health Dep’t, 197 Mich. App. 1, 6; 495
NW2d 152 (1992). The WDCA prohibits an employer from discriminating against an employee
for filing a worker’s compensation claim. MCL 418.301(13) of the act provides:

                A person shall not discharge an employee or in any manner discriminate
        against an employee because the employee filed a complaint or instituted or caused
        to be instituted a proceeding under this act or because of the exercise by the
        employee on behalf of himself or herself or others of a right afforded by this act.

       To establish a prima facie case of retaliation under the WDCA, a plaintiff must prove the
following:

        (1) that the employee asserted a right to obtain necessary medical services or
        actually exercised that right, (2) that the employer knew that the employee engaged
        in this protected conduct, (3) that the employer took an employment action adverse
        to the employee, and (4) that the adverse employment action and the employee’s
        assertion or exercise of a right afforded under MCL 418.315(1) were causally
        connected. [Cuddington, 298 Mich. App. at 275.]

        Defendants moved for summary disposition, challenging plaintiff’s ability to satisfy the
causation element. “The last element, causation, is usually difficult to prove.” Id. A plaintiff may
rely on either direct or circumstantial evidence to prove this element. Id. at 275-276. “Direct”
evidence is “evidence, which, if believed, requires the conclusion that unlawful discrimination was
at least a motivating factor in the employer’s actions.” Hazel v Ford Motor Co, 464 Mich. 456,
462; 628 NW2d 515 (2001) (quotation marks and citation omitted). Thus, “[i]n the retaliation
context, direct evidence of retaliation establishes without resort to an inference that an employer’s
decision to take an adverse employment action was at least in part retaliatory.” Cuddington, 298
Mich. App. at 276. However, as this Court has noted, it is quite rare that am employer would openly
admit to retaliating against an employee for her exercising a right to employment. Id.

        In this instance, plaintiff asserts that she presented direct evidence of retaliation in the form
of the following: (1) Edwin Haapala, plaintiff’s supervisor, took the position that plaintiff was
faking her injury, was useless, and he did not want her back at the township; (2) Steven Kaplan,
the township supervisor, acknowledged that he was upset and irritated with plaintiff; (3) Haapala
eliminated plaintiff’s position right before her anticipated return to work; (4) Lawrence Whetstone,
the director of the township’s Human Resources (HR) Department, stated that “this had been going
on for 18 months” in explaining the decision to terminate plaintiff’s employment; (5) Marya
Duncan, an HR Manager who reported to Whetstone, believed that plaintiff was “faking it” and
“milking the system” while complaining about having to deal with plaintiff’s worker’s



                                                  -2-
compensation paperwork; and (6) Duncan stated that plaintiff was a waste of space and should
resign.

        At the outset, the evidence attributing the statements to Duncan is not admissible and is not
properly considered when evaluating a motion for summary disposition. See Maiden v Rozwood,
461 Mich. 109, 121; 597 NW2d 817 (1999) (“The reviewing court should evaluate a motion for
summary disposition under MCR 2.116(C)(10) by considering the substantively admissible
evidence actually proffered in opposing the motion.”). Plaintiff cites her own deposition testimony
in support of her contention that Duncan had said these things. In her deposition, plaintiff testified
that she had heard from her friend, Lisa Kozora, that Duncan had said that plaintiff was just like
the police officers who were “faking it and . . . milking” the worker’s compensation system and
should just resign. Plaintiff maintains that Duncan’s statements are not hearsay, and therefore
admissible, because she is not offering them to prove the truth of the matter asserted, i.e., that
plaintiff was faking it and milking the system. See MRE 801(c) (including as part of the definition
of “hearsay” that the out-of-court statement be offered “to prove the truth of the matter asserted”).
While Duncan’s statements by themselves would not amount to hearsay because they are not being
offered to prove the truth of the matter asserted, plaintiff ignores the hearsay contained in Kozora’s
statement. Plaintiff is offering Kozora’s out-of-court statement to prove the truth of the matter
Kozora asserted, i.e., that Duncan indeed had said these things. Therefore, Kozora’s statement is
hearsay and generally would be inadmissible. MRE 802.

         To avoid this outcome, plaintiff relies on two evidentiary provisions, MRE 801(d)(2)(D)
and MRE 804(b)(7). Plaintiff claims that MRE 801(d)(2)(D), which exempts from hearsay
statements made “by the party’s agent or servant concerning a matter within the scope of the
agency or employment, made during the existence of the relationship,” allows for the admission
of the statement. We disagree because the evidence does not suggest that Kozora’s statements to
plaintiff were “concerning a matter within the scope of [her] employment.” Indeed, plaintiff made
it clear that these conversations with Kozora happened as part of their close friendship. Therefore,
plaintiff’s reliance on MRE 801(d)(2)(D) is misplaced.

         Plaintiff also relies on the catch-all provision of MRE 804(b)(7), which exempts from the
hearsay rule statements made by unavailable declarants when the statements have “equivalent
circumstantial guarantees of trustworthiness.” Although Kozora was unavailable because she had
passed away after telling plaintiff these statements, there is nothing in the record to indicate that
Kozora’s statements to plaintiff had any guarantees of trustworthiness. Indeed, plaintiff in her
brief on appeal merely cursorily avers that this rule applies but does not explain why or how.
Therefore, plaintiff has failed to show how the statement should be admissible under MRE
804(b)(7). See Cheesman v Williams, 311 Mich. App. 147, 161; 874 NW2d 385 (2015) (“An
appellant may not merely announce a position then leave it to this Court to discover and rationalize
the basis for the appellant’s claims[.]”). We also note that MRE 804(b)(7)(B) states that one of
the factors a court should determine before admitting a statement under this subrule is that the
statement should be “more probative on the point for which it is offered than any other evidence
that the proponent can procure through reasonable efforts.” It should be clear that getting Duncan
to testify regarding what she had told Kozora would be more probative on the point than to rely
on Kozora’s hearsay statement.




                                                 -3-
         Turning to the remaining evidence plaintiff cites, none of it constitutes direct evidence of
retaliation. Primarily, none of this evidence, “if believed, requires the conclusion that unlawful
discrimination was at least a motivating factor in the employer’s actions.” Hazel, 464 Mich. at 462
(emphasis added). Instead, all would require at least some inferences to get to the conclusion that
defendants had terminated plaintiff’s employment because of her use of worker’s compensation
benefits. When a plaintiff relies on circumstantial evidence in support of her claim under the
WDCA, courts are to examine the claim under the familiar burden-shifting framework of
McDonnell Douglas Corp v Green, 411 U.S. 792; 93 S. Ct. 1817; 36 L. Ed. 2d 668 (1973).
Cuddington, 298 Mich. App. at 276. Under this type of analysis,

       when a plaintiff asserting a claim for retaliatory discharge under MCL 418.301(13)
       circumstantially establishes a rebuttable prima facie case of retaliation, the burden
       shifts to the defendant to articulate a legitimate, nonretaliatory reason for its adverse
       employment action. If the defendant produces a legitimate, nondiscriminatory
       reason for its action, the plaintiff must demonstrate that the evidence in the case,
       when construed in the plaintiff’s favor, is sufficient to permit a reasonable trier of
       fact to conclude that retaliation was a motivating factor for the adverse action taken
       by the employer toward the plaintiff. A plaintiff can establish that the employer’s
       proffered reasons for the adverse employment action qualify as pretextual by
       demonstrating that the reasons (1) had no basis in fact, (2) were not the actual
       factors motivating the decision, or (3) were insufficient to justify the decision. [Id.
       at 276-277 (quotation marks, citations, and brackets omitted).]

         Regarding Haapala’s comments that he thought plaintiff was faking her injury and was
useless and that he did not want her back at the township, these types of comments typically would
be sufficient to allow a plaintiff to make a prima facie case of retaliation. See West v Gen Motors
Corp, 469 Mich. 177, 186-187; 665 NW2d 468 (2003) (stating that evidence of a supervisor
expressing clear displeasure with a plaintiff’s protected activity can support a finding of
retaliation). However, regardless of Haapala’s purported negative views of plaintiff, there is no
evidence that Haapala, although plaintiff’s supervisor, was a decision-maker with respect to the
decision to terminate plaintiff’s employment. Plaintiff’s employment was terminated on
October 30, 2017. Whetstone, who made the recommendation to Kaplan to terminate plaintiff’s
employment, never talked to Haapala about this decision.2 In fact, Haapala, after learning that
plaintiff did not appear for work on October 30, expected her to return on October 31. The first
time Haapala had learned that plaintiff’s employment had been terminated was when he received
the termination notice letter on November 1, 2017. After receiving the letter, Haapala immediately
called Whetstone to ask what was going on. Whetstone testified that he had never heard that
Haapala did not want plaintiff to return to work. In sum, there is no evidence that the decision to
terminate plaintiff’s employment was based on plaintiff’s use of worker’s compensation benefits
or was influenced by Haapala.




2
  Kaplan, as the township supervisor, testified that he agreed with Whetstone’s decision, but he
also stated that he did not talk to Haapala about the decision to terminate before it happened.


                                                 -4-
        Plaintiff’s reliance on the fact that Kaplan had said that he was upset and irritated with
plaintiff is misplaced. Kaplan never stated that he was upset that plaintiff had utilized the worker’s
compensation system. Instead, he testified that he was disappointed that plaintiff did not return to
work at the end of her leave as expected on October 30. Kaplan explained that he was very
unhappy with the fact that plaintiff did not return to work after the township had attempted to make
various accommodations for her, including working with the worker’s compensation agency.
Moreover, the fact that Haapala eliminated plaintiff’s prior position of office coordinator before
plaintiff’s anticipated return to work is not evidence of a causal connection between plaintiff’s
employment being terminated and her use of worker’s compensation benefits.

        Finally, plaintiff cites Whetstone’s testimony, where he states that “this had been going on
for 18 months.” There is nothing to be inferred from this comment, other than that Whetstone was
recognizing the obvious—plaintiff’s problems as of October 30 were merely a continuation of her
condition that had existed for the preceding 18 months. Even plaintiff admitted as much by
agreeing that the pain she was having on October 30 was the same that she had been experiencing
for “many years” and that “it was a continuation of what [she] had had before.”

        Therefore, we conclude that plaintiff failed to present sufficient evidence to support a prima
facie case related to her WDCA claim and that the trial court properly granted defendants’ motion
for summary disposition with respect to this count.

         Even assuming that plaintiff did present sufficient evidence to prove a prima facie case of
retaliation under the WDCA, we would agree with the trial court that plaintiff has failed to show
that defendants’ proffered reason for termination was pretextual. As Whetstone explained,
plaintiff’s employment was terminated as a result of the provisions of a collective-bargaining
agreement (CBA). According to Whetstone, once an employee has exhausted a year of disability
leave, plus the six-month extension, and still cannot return to work, the employment must be
terminated under the terms of the CBA. The pertinent provisions of the CBA provide as follows:

               24.8 Employment While on Leave. The Township may demote, suspend
       or transfer an employee and/or require an employee to take an involuntary sick or
       health leave of absence if the employee suffers from a disability, mental or physical,
       which prevents the employee from satisfactorily performing his assigned duties as
       shown by medical evidence. The employment of the employee will be terminated
       at the expiration of the voluntary or involuntary health leave of absence if the
       employee is not able to return to work pursuant to this Section. Such disability
       shall be deemed just cause for the purpose of this Agreement.

                                               * * *

               24.10 Termination of Employment Due to Disability. An employee unable
       to return to work within one (1) year of the date of the illness or injury shall be
       deemed to be permanently disabled and shall be terminated from Township
       employment subject to review and approval as outlined in Article 25 of this
       Agreement.

                                               * * *


                                                 -5-
               25.5: Permanent Disability. If an employee has not returned after one (1)
       year, they will be subject to an evaluation by a Medical Evaluation selected by the
       Township. The Evaluator will determine whether the Employee has a reasonable
       likelihood to return to work with the next six (6) month period. If the Evaluator
       makes the determination that the Employee has a reasonable likelihood of returning
       to employment within the next six (6) month period, the Employee will be eligible
       to receive an additional six (6) months of benefits. If the Evaluator determines that
       there is not a reasonable likelihood of the Employee returning to work in the next
       six (6) month period, the Employee will not be eligible for extended benefits.

               A. A written notice of termination, and date of termination, shall be signed
       by the employee’s Department Head and the Township Supervisor and delivered to
       the employee. [Emphasis added.]

        Whetstone’s interpretation of the CBA appears to be eminently reasonable. The use of the
words “will be” and “shall be” denote mandatory action. See Walters v Nadell, 481 Mich. 377,
383; 751 NW2d 431 (2008). Further, the evidence is undisputed that plaintiff failed to report to
work on October 30 because she was experiencing the same types of symptoms she had been
experiencing for a long time, which were related to her work-related injury. In short, although her
deadline for returning to work from her long-term disability was October 30, plaintiff could not
return on that date because she was still suffering from that long-term disability.

        Plaintiff has not presented any evidence to show that this legitimate, nondiscriminatory
reason was pretextual. As noted earlier, “[a] plaintiff can establish that the employer’s proffered
reasons for the adverse employment action qualify as pretextual by demonstrating that the reasons
(1) had no basis in fact, (2) were not the actual factors motivating the decision, or (3) were
insufficient to justify the decision.” Cuddington, 298 Mich. App. at 277.

        In support of her assertion that defendants’ reason for terminating her employment was
pretextual, plaintiff relies on the fact that (1) the township blocked plaintiff’s return a month
earlier; (2) admitted that the decision to terminate her employment was discretionary; (3)
Whetstone refused to communicate with plaintiff after the fact so that he could reconsider the
decision; and (4) the township has never terminated anyone’s employment under similar
circumstances. Presumably, plaintiff is using these facts to show that defendants’ reason was “not
the actual factors motivating the decision.” However, the above-cited facts do not support such an
inference.

        First, it is misleading to say that the township “blocked” plaintiff’s September 22, 2017
return. While the township had informed plaintiff that her initial deadline for returning to work
after her six-month extension was September 22, the township also had repeatedly notified
plaintiff that before she could return to work, and consistent with the terms of the CBA, she had
to pass an examination conducted by a township physician and that no such examination would
even be scheduled until plaintiff’s own doctors cleared her to return. It is uncontested that plaintiff
provided her doctor’s authorization to return to work on September 21, the day before the initial
deadline to return to work. As Whetstone explained, this left the township with no time for plaintiff
to be evaluated by one of its doctors, so Whetstone set a new return-to-work deadline of
October 30, 2017.


                                                 -6-
        Given the circumstances, no reasonable fact-finder could view the moving of the return-
to-work date as anything other than a natural consequence of plaintiff producing her authorization
to return to work the day before the September 22 deadline. While the new date could have been
set to virtually any other date in October, the fact remains that the initial return-to-work date of
September 22 clearly was going to be impossible to maintain, which necessitated a new date.
Consequently, the fact that Whetstone established a new return-to-work date does not allow one
to infer that the reason proffered for the termination of plaintiff’s employment was pretextual.

        Likewise, the fact that Whetstone did not communicate with plaintiff after deciding to
terminate her employment does not tend to show that the proffered reason to terminate her
employment was pretextual. Plaintiff identifies no authority that would have required Whetstone
or the township to reconsider the decision.

        Plaintiff also asserts that the fact that the township had never terminated anyone’s
employment for the reason it used to terminate plaintiff’s employment is evidence of pretext. But
that is an incomplete analysis. The fact that the township had never terminated anyone’s
employment for this reason is not pertinent, especially when there is no evidence that anyone in
the township has ever been in plaintiff’s situation before. In other words, because there is no
evidence that anyone had exhausted a year of disability leave followed by a six-month extension
without returning to work, it follows, a fortiori, that no such termination has occurred before. If
plaintiff had presented evidence of disparate treatment between similarly situated employees, e.g.,
another employee had exhausted 18 months of disability leave and had been permitted to retain
employment after being unable to return to work after those 18 months, then that certainly would
have been more compelling.

        Finally, plaintiff claims that because Haapala believed that plaintiff’s employment should
not have been terminated, it creates a question of fact regarding whether the township’s reason for
terminating the employment was believable. Plaintiff’s position dovetails with her overall position
that the decision to terminate her employment was discretionary, contrary to what Whetstone and
the CBA state. First, Haapala did testify that he disagreed with the decision to terminate plaintiff’s
employment, but in his disagreement, Haapala did not mention anything about the provisions or
requirements of the CBA. Haapala merely stated his personal opinion that because it “[s]ounds
like she’s ready to come back to work [soon],” there was no reason to terminate her employment
presently. But because his opinion was not based on the requirements or terms of the CBA, it
carries little significance. Second, plaintiff is incorrect when she says that Kaplan stated that the
decision to terminate her employment was discretionary. All Kaplan said was that “state law” did
not require the termination; he did not speak with regard to what the CBA may require. Moreover,
the evidence shows that it is Whetstone, as the HR Director, who has the responsibility to
administer the CBA with the township.

         In sum, even if plaintiff had provided sufficient evidence to support a prima facie case of
retaliation under the WDCA, summary disposition would be warranted in favor of defendants
because plaintiff failed to present sufficient evidence to show that the legitimate,
nondiscriminatory reason proffered by defendants for terminating plaintiff’s employment was
pretextual.




                                                 -7-
                                         III. WPA CLAIM

        Second, plaintiff claims that she was retaliated against because she reported Haapala’s
violations or suspected violations of law to her employer, a public body under the WPA.
Specifically, plaintiff alleges that in 2013 she reported to then Township Supervisor Michele
Economou Ureste, then HR Director Denise Maier, and HR Assistant Duncan that Haapala had
demanded plaintiff’s pain narcotics, stole township property, and engaged in payroll fraud.

       Under the WPA,

       [a]n employer shall not discharge, threaten, or otherwise discriminate against an
       employee regarding the employee’s compensation, terms, conditions, location, or
       privileges of employment because the employee . . . reports or is about to report,
       verbally or in writing, a violation or a suspected violation of a law or regulation or
       rule promulgated pursuant to law of this state, a political subdivision of this state,
       or the United States to a public body, unless the employee knows that the report is
       false, or because an employee is requested by a public body to participate in an
       investigation, hearing, or inquiry held by that public body or a court action. [MCL
       15.362.]

        Thus, in order to establish a prima facie case under the WPA, a plaintiff must show that
“(1) the plaintiff was engaged in protected activity as defined by the [WPA], (2) the defendant
took an adverse employment action against the plaintiff, and (3) a causal connection exists between
the protected activity and the adverse employment action.” Debano-Griffin v Lake Co, 493 Mich.
167, 175; 828 NW2d 634 (2013) (quotation marks and citation omitted). As with the WDCA
claim, defendants moved for summary disposition on the WPA claim, challenging the sufficiency
of the evidence with respect to the causation element. Regarding causation, a plaintiff must show
more than a mere temporal relationship between the protected conduct and the adverse
employment action. West, 469 Mich. at 186; see also Debano-Griffin, 493 Mich. at 171. Because
there was no direct evidence that the township terminated plaintiff’s employment in 2017 because
she reported suspected violations in 2013, the burden-shifting framework from McDonnell
Douglas for circumstantial evidence must be utilized. Debano-Griffin, 493 Mich. at 175-176.

        Plaintiff argues that the trial court effectively downplayed or ignored the evidence showing
that Haapala was irate after learning that plaintiff had complained to HR about his conduct. But
as discussed in Part II of this opinion, there is no evidence that Haapala participated in or had any
influence on the decision to terminate plaintiff’s employment.

       Plaintiff also argues that liability existed under a “cat’s paw” theory.3 Plaintiff asserts that
Duncan, who “participated” in the decision to terminate her employment, was one of the
individuals to whom plaintiff reported Haapala’s alleged misdeeds, and therefore, a decision-
maker had knowledge of plaintiff’s protected activity. But plaintiff has not identified any evidence


3
  Under a “cat’s paw” or “rubber stamp” theory, a plaintiff seeks “to hold [her] employer liable for
the animus of a supervisor who was not charged with making the ultimate employment decision.”
Staub v Proctor Hosp, 562 U.S. 411, 415; 131 S. Ct. 1186; 179 L. Ed. 2d 144 (2011).


                                                 -8-
to show that Duncan held any animus toward plaintiff because of plaintiff being a whistleblower.
Indeed, plaintiff merely states that Duncan, as a participant in the decision-making process, “had
knowledge of [plaintiff’s] protected [WPA] activity.” But a decision-maker’s mere knowledge
that an employee had engaged in protected activity is not evidence that the decision-maker took
action because the plaintiff had engaged in that activity. See 45A Am Jur 2d, Job Discrimination,
§ 248 (“An employer’s knowledge of the employee’s protected activity, without more, may be
insufficient to prove the employer’s retaliatory motive, such as where there is a rational,
nonretaliatory explanation for the employer’s conduct.”). At best, plaintiff attempted to show that
Duncan held animus toward her because of plaintiff’s invocation of the right to worker’s
compensation benefits, but (1) that evidence is not admissible as discussed in Part II of this opinion,
and (2) even if true, it is not related to a whistleblower claim. Thus, there is no evidence to support
plaintiff’s cat’s paw theory.

         Therefore, defendants’ motion for summary disposition was properly granted for plaintiff’s
failure to establish a prima facie case.

        Moreover, as discussed supra, assuming that plaintiff had presented sufficient evidence to
establish a prima facie claim under the WPA, she failed to present evidence to show that
defendants’ proffered reason for terminating her employment was a pretext. The trial court did
not err when it granted defendants’ motion for summary disposition with respect to plaintiff’s
WPA claim.

                                        IV. ELCRA CLAIM

        Plaintiff’s third claim, her ELCRA claim, is based on the premise that her employment was
terminated in retaliation for her bringing complaints of sexual harassment against Haapala in 2013.
MCL 37.2701(a) of the ELCRA provides that “[t]wo or more persons shall not conspire to, or a
person shall not . . . [r]etaliate or discriminate against a person because the person has opposed a
violation of this act or because the person has made a charge [or] filed a complaint . . . under the
act.” To establish a prima facie case of retaliation under the ELCRA, a plaintiff must demonstrate
(1) that she engaged in a protected activity, (2) that this was known by the defendant, (3) that the
defendant took an employment action adverse to the plaintiff, and (4) that there was a causal
connection between the protected activity and the adverse employment action. DeFlaviis v Lord
& Taylor, Inc, 223 Mich. App. 432, 436; 566 NW2d 661 (1997).

        As with the other retaliation claims discussed earlier, a retaliation claim under the ELCRA
may be proven through either circumstantial or direct evidence, and if circumstantial evidence is
relied upon, the burden-shifting framework from McDonnel Douglas is utilized. Hazel, 464 Mich.
at 462-463. And just like those other retaliation claims, defendants challenged plaintiff’s ability
to prove the causation element.

        To prove causation, “[a] plaintiff must show that [her] participation in activity protected
by the [ELCRA] was a ‘significant factor’ in the employer’s adverse employment action, not just
that there was a causal link between the two.” Rymal v Baergen, 262 Mich. App. 274, 303; 686
NW2d 241 (2004) (quotation marks and citation omitted).




                                                 -9-
        In this case, the protected activity consisted of plaintiff reporting to Duncan of Haapala’s
sexual comments in the workplace. Plaintiff testified that she complained to Duncan in 2011
regarding these matters.4 But despite Duncan having knowledge about plaintiff’s reporting of
Haapala’s alleged harassment, there is no evidence to allow an inference that Duncan held any
animus toward plaintiff because of this reporting, and there was no evidence to show that
Whetstone or Kaplan (or Haapala for that matter) were aware of plaintiff’s complaints regarding
Haapala’s sexual banter. Therefore, plaintiff failed to establish a prima facie case and summary
disposition was properly granted in favor of defendants on this count.

       Moreover, assuming plaintiff did establish a prima facie case for her ELCRA claim, for the
reasons already discussed, plaintiff cannot show that the proffered reason for her employment
termination—abiding by the terms of the CBA—was pretextual.

                                       V. PWDCRA CLAIM

         Finally, plaintiff raised a PWDRCA claim in the trial court. The purpose of the PWDCRA
“is to ensure that all persons be accorded equal opportunities to obtain employment, housing, and
the utilization of public accommodations, services, and facilities.” Stevens v Inland Waters, Inc,
220 Mich. App. 212, 216; 559 NW2d 61 (1996). MCL 37.102(1)(b) of the PWDCRA provides that
an employer shall not “[d]ischarge or otherwise discriminate against an individual . . . because of
a disability or genetic information that is unrelated to the individual’s ability to perform the duties
of a particular job or position.” Thus, to establish a prima facie case of discrimination, a plaintiff
must prove that “(1) [she] is ‘disabled’ as defined by the statute, (2) the disability is unrelated to
the plaintiff’s ability to perform the duties of a particular job, and (3) the plaintiff has been
discriminated against in one of the ways set forth in the statute.” Chiles v Machine Shop, Inc, 238
Mich. App. 462, 473; 606 NW2d 398 (1999).

        Defendants moved for summary disposition on this claim, arguing, inter alia, that plaintiff
could not satisfy the second element—that her disability was unrelated to her ability to perform
the duties of her job. The trial court agreed that even when viewing the evidence in a light most
favorable to plaintiff, the evidence showed that plaintiff’s disability was related to her ability to do
her job, which was fatal to her claim. Notably, this is the only rationale the trial court gave in
granting defendants’ motion for summary disposition on this count.

       On appeal, plaintiff wholly ignores the basis for the trial court’s ruling and does not present
any argument on how the trial court’s conclusion was incorrect. Instead, plaintiff merely states
that her physical limitations impaired her major life activities of sitting, standing, lifting, and



4
  It is unclear that these complaints were done as “official” complaints. Plaintiff testified that she
shared this information with Duncan as “a friend” and “sometimes in an HR capacity.” Notably,
although some of these conversations happened in an “HR capacity,” plaintiff never felt that she
was making an “official” complaint. Regardless, because the evidence must be viewed in a light
most favorable to plaintiff at this stage, Greene, 475 Mich. at 507, we view the evidence as
sufficient to show that at least some of these complaints to Duncan had been done as “official”
complaints to HR.


                                                 -10-
walking and that the township viewed her as “damaged goods” and treated her as such. In other
words, plaintiff’s argument does not suggest or touch upon how the evidence supports a finding
that her disability was not related to her ability to perform her job duties. The failure to address
the basis for the trial court’s decision is fatal to her claim on appeal. “When an appellant fails to
dispute the basis of the trial court’s ruling, ‘[t]his Court . . . need not even consider granting
plaintiffs the relief they seek.’ ” Derderian v Genesys Health Care Sys, 263 Mich. App. 364, 381;
689 NW2d 145 (2004), quoting Joerger v Gordon Food Serv, Inc, 224 Mich. App. 167, 175; 568
NW2d 365 (1997).

        Moreover, it is clear that the trial court did not err. It is quite evident that being able to
report to and being able to work is a fundamental part of any job. See EEOC v Ford Motor Co,
782 F3d 753, 761 (CA 6, 2015) (holding that a person did not have a qualified disability because
“her excessive absences prevented her from performing the essential functions” of her job, and
commenting that “[m]uch ink has been spilled establishing a general rule that, with few exceptions,
an employee who does not come to work cannot perform any of his job functions, essential or
otherwise”) (quotation marks and citation omitted); EEOC v Yellow Freight Sys, Inc, 253 F3d 943,
948 (CA 7, 2001) (“[A]ttendance at the job site is a basic requirement of most jobs.”) (quotation
marks and citation omitted). Because plaintiff’s disability prevented her from returning to work,
the evidence is unmistakable that her disability is related to her ability to perform her job functions.
We also note that plaintiff has testified that there had not been a week from 2016 to the time of her
deposition in June 2018 in which she would have been able to work a full week. Plaintiff also
admitted that the reason she did not return to work on October 30 was due to neck and back pain,
which was just a continuation of what she had suffered with for the previous many years. In light
of the fact that plaintiff’s chronic pain and accompanying narcotic medication keeps her from
being able to report to work, there is no genuine issue of material fact that plaintiff’s disability is
related to her ability to do her job. Therefore, the trial court properly granted defendants’ motion
for summary disposition with respect to plaintiff’s PWDCRA count.

       Affirmed.

                                                               /s/ Kathleen Jansen
                                                               /s/ Patrick M. Meter
                                                               /s/ Thomas C. Cameron




                                                 -11-